Citation Nr: 1548703	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  09-47 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for service-connected osteoarthritis of the right knee, evaluated as 20 percent disabling prior to April 22, 2015, and as 30 percent disabling thereafter, due to limitation of extension.  

2.  Entitlement to an increased rating for service-connected residuals of a right knee meniscectomy, evaluated as 10 percent disabling prior to April 22, 2015, and as 30 percent disabling thereafter. 

3.  Entitlement to a total disability rating based on individual unemployability (TDIU). 



REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In December 2011, the Veteran testified at a Board videoconference hearing.  A transcript of that hearing has been prepared and is associated with the Veteran's claims file.

As a matter of background, this appeal came before the Board in May 2012, at which time the Board issued a remand so that any available private treatment records could be associated with the claims file.  The Board finds that that development has been carried out and the issue is now returned to the Board for further appellate review. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

A hearing on appeal will be granted if an appellant expresses a desire to appear in person.  Videoconference hearings must be scheduled by the RO.  See 38 C.F.R. §§ 20.700, 20.704 (2014).  

In the instant matter, the Veteran was afforded a VA hearing in December 2011.  During that hearing, the Veteran indicated that his knee disability resulted in his inability to maintain gainful employment.  As a result of that statement, the Board, in its May 2012 remand, found that the issue of entitlement to TDIU had been raised by the record and was now before the Board.  

Following the ordered development, in May 2015, the RO issued a statement of the case which continued to deny entitlement to TDIU.  In June 2015, the Veteran submitted a new VA Form 9 (Appeal to the Board of Veterans' Appeals) in which he indicated a desire to have a hearing via live videoconference with regard to the issue of entitlement to TDIU.  The Board finds that, although the Veteran's ability to obtain and maintain gainful employment was briefly addressed in the prior hearing, it was not the focus of that hearing.  Accordingly, the Board finds that, on remand, the Veteran should be scheduled for a hearing per his request with regard to his claim for TDIU.

Regarding the remaining issues on appeal, namely, the claims for increased ratings for the Veteran's various right knee disabilities, the Board acknowledges that those issues have been addressed in a prior hearing and that all previously ordered development has been conducted.  Because, however, the outcome of the testimony for the TDIU claim could have significant impact on the outcome of those increased rating claims, the Board finds that they are inextricably intertwined and should be remanded pending the completion of the hearing on the TDIU claim.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing with a Veterans Law Judge in accordance with his request regarding his claim for TDIU.  The Veteran should be notified in writing of the date, time and location of the hearing.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

